                       UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGIl lA                FILED
                                 Norfolk Division

                                                                      AUG 2 6 2019

WESLEY COOPER, #1455961,                                         CLERK. US DISTRICT GOURl
                                                                       NOr^^Ol.K. VA

                          Petitioner,

V.                                           CIVIL ACTION NO.        2:18cv464


HAROLD CLARKE,

                          Respondent.




                                   FINAL ORDER


     This matter was initiated by petition for a writ of habeas

corpus    pursuant   to     28   U.S.C.   § 2254,   and    an   addendum    to    the

petition.     ECF Nos. 1, 3.         Petitioner Wesley Cooper is a state

prisoner convicted in the Circuit Court for the City of Chesapeake

for various offenses, including felon in possession of a firearm

and multiple counts of use of a firearm in the commission of a

felony.     ECF No. 1 at 1, 17; ECF No. 9-2 at 1.               He is currently

serving an active prison term of 28 years.                ECF No. 1 at 1.

     The petition was referred to a United States Magistrate Judge

for report and recommendation pursuant to the provisions of 28

U.S.C. § 636(b)(1)(B) and (C) and Local Civil Rule 72 of the Rules

of the    United   States    District Court    for the     Eastern   District of


Virginia.     In the Magistrate Judge's Report and Recommendation
filed July 10, 2019, the Court found that the petition was barred

by the statute of limitations in the Anti-Terrorism and Effective

Death Penalty Act (^'AEDPA"), 28 U.S.C. § 2244(d), and there was no

cause, miscarriage of justice, or actual innocence claim to justify

equitable tolling.          EOF No. 12 at 11-19.        The report recommends

that the Respondent's motion to dismiss, ECF No. 7, be granted,

and that Cooper's petition for a writ of habeas corpus be denied

and dismissed with prejudice.

      Cooper filed objections to the Report and Recommendation on

July 26, 2019.      ECF No. 13.      The Court, having reviewed the record

and examined the objections filed by Cooper to the Report and

Recommendation, and having made de novo findings with respect to

the   portions    objected     to,   does   hereby    adopt    and    approve   the

findings    and     recommendations     set     forth   in     the     Report   and

Recommendation.        It    is,   therefore,    ORDERED      that    Respondent's

motion to dismiss is GRANTED, and the petition for a writ of habeas

corpus is DENIED and DISMISSED with prejudice.

      The Petitioner is hereby notified that he may appeal from the

judgment entered pursuant to this Final Order by filing a written

notice of appeal with the Clerk of the Court at the Walter E.

Hoffman    United   States     Courthouse,    600    Granby    Street,    Norfolk,

Virginia 23510, within thirty (30) days from the date judgment is

entered.     Because    the    Petitioner     has   failed    to     demonstrate   a

                                        2
substantial   showing   of   the   denial   of    a   constitutional   right

pursuant to 28   U.S.C. § 2253(c) and        Federal    Rule   of Appellate

Procedure 22(b)(1), the Court declines to issue a certificate of

appealability.   See Miller-El v. Cockrell, 537 U.S. 322, 335-36

(2003).

     The Clerk is DIRECTED to forward a copy of this Order to the

Petitioner and counsel of record for the Respondent.

     It is so ORDERED.




                                                      /./tt#
                                                 Mark S. Davis
                                   CHIEF UNITED STATES DISTRICT        JUDGE


Norfolk, Virginia
AugustiS, 2019
